Citation Nr: 0936166	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of various joints.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) due to sexual assault.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The appellant served on active duty for training from 
November 1981 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania.  That rating decision also denied 
entitlement to service connection for fibromyalgia, but the 
appellant excluded the fibromyalgia on her substantive 
appeal.  Hence, it is not addressed below.  See 38 C.F.R. 
§§ 20.200, 20.202 (2008).

The appellant appeared at a Travel Board hearing in March 
2009 before the undersigned.  A hearing transcript is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At her March 2009 hearing the appellant submitted additional 
evidence for which she did not waive initial RO review.  
While the evidence was later reviewed by the RO, part of the 
evidence submitted included a favorable decision by a Social 
Security Administration administrative law judge showing, in 
pertinent part, an award of benefits based on degenerative 
joint disease and posttraumatic stress disorder.  Once VA is 
put on notice an appellant is in receipt of such benefits, VA 
has a duty to assist the claimant by obtaining records 
related to the award.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.

2.  The AMC/RO should request the Social 
Security Administration to provide all 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If the RO cannot 
locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  Then readjudicate the appellant's claim 
in light of the additional evidence 
obtained.  If either claim is not granted to 
her satisfaction, send the claimant and her 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify her if further 
action is required on her part.  She has the right to submit 
additional evidence and argument
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




